Citation Nr: 1714517	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-23 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for pulmonary embolism, status post left knee arthroplasty. 


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 











INTRODUCTION

The Veteran had active duty service from February 1961 to February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded the instant matter in April 2015 for additional development. Thereafter, the Board determined that further medical inquiry was necessary to decide the claim and sought an opinion from an independent medical expert (IME) in November 2015, and such opinion was obtained in January 2016. In June 2016, the Board found that another IME opinion was needed in order to decide the claim and such opinion was rendered in September 2016. However, in November 2016, the Board requested clarification of the September 2016 opinion and such was obtained in December 2016. 

The Veteran was provided a copy of the January 2016 opinion later that month and, in January 2017, she received a copy of the September 2016 and December 2016 opinions. After the receipt of such opinions, the Veteran was afforded a 60-day period to provide additional evidence and/or argument. Subsequently, the Veteran provided additional evidence in February 2016 and February 2017, and waived initial Agency of Original Jurisdiction (AOJ) consideration of this evidence. Thus, the Board may properly consider such evidence. 38 C.F.R. § 20.1304(c) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 


FINDINGS OF FACT

1. An additional disability of pulmonary embolism was incurred as a result of surgery for a total knee replacement performed by VA.

2. The Veteran's pulmonary embolism resulting from her left knee arthroplasty was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault as a result of VA hospital treatment, or was the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for pulmonary embolism, status post left knee arthroplasty, have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by an August 2009 letter, sent prior to the issuance of the rating decision on appeal. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).
Here, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained. The Veteran's service treatment records (STRs), service personnel records, and post-service treatment records, to specifically include those pertaining to the VA treatment at issue, have been obtained and considered. She has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided with a VA examination in June 2015 and IME opinions were obtained in January 2016 and September 2016 with an addendum in December 2016. While the Board previously found that the June 2015 VA opinion and January 2016 IME opinion were inadequate, the Board finds that the IME opinions subsequently obtained in September 2016 and December 2016 are adequate to decide the claim on appeal. Specifically, the September 2016 and December 2016 IME opinions considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed. Moreover, such IME opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). In this regard, the Board is cognizant that, in her February 2017 response to the IME opinions, the Veteran argued that such opinions are inadequate to decide the claim; however, as will be discussed in further detail below, the Board finds such allegations to be without merit. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Furthermore, the Board finds that there has been substantial compliance with the Board's April 2015 remand directives and no further action in this regard is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)). Specifically, in April 2015, the matter was remanded to obtain outstanding records and a VA medical opinion as to whether the Veteran's pulmonary embolism was due to VA medical care. Thereafter, additional records were obtained and the Veteran underwent a VA examination in June 2015. As mentioned previously, while the Board determined that the June 2015 VA opinion was inadequate, the subsequent IME opinions obtained in September 2016 and December 2016 are sufficient to decide the claim on appeal. Therefore, the Board finds that there has been substantial compliance with the Board's April 2015 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied. Thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

The Veteran contends that she incurred an additional disability of a pulmonary embolism as a result of her left knee arthroplasty due to the improper care and treatment by VA. Specifically, she alleges that VA did not exercise proper care in having her discontinue hormone replacement therapy (HRT) prior to surgery, or in diagnosing or treating her initial embolism symptoms that were exhibited as an inpatient, including dizziness, clamminess, and elevated temperature, and by keeping her immobile for five days following surgery. The Veteran also contends that, as a result of the additional disability, she now experiences a significant problem with submitting to ongoing treatment for the rest of her life. She reports that she will now have to be monitored and take Coumadin for the rest of her life, which will involve significant financial loss as well as significant inconvenience being transported to and from the VA Medical Center (VAMC) in order to be monitored. 

Under the provisions of 38 U.S.C.A. § 1151, compensation is provided in situations in which a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability or death was an event which was not reasonably foreseeable.

If VA hospitalization, medical or surgical treatment results in additional disability or death that is not the result of the Veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected. 38 C.F.R. § 3.361.
To establish that VA treatment caused an additional disability, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause. 38 C.F.R. § 3.361(c)(1). Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 
38 C.F.R. § 3.361(c)(2).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent. 38 C.F.R. § 3.361 (d).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 of this chapter. 38 C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds that the evidence of record confirms that the Veteran has an additional disability as a result of her left knee arthroplasty conducted at a VAMC in January 2008. Specifically, the June 2015 VA examiner, and the subsequent IME opinions, noted that the Veteran had a diagnosis of bilateral pulmonary embolism after her left total knee replacement surgery in 2008. Thus, the remaining question is whether such additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing her surgical treatment, or whether such was the result of an event not reasonably foreseeable. Upon review of the evidence, the Board finds that the preponderance of the evidence is against the claim. 

In this regard, on January 16, 2008, the Veteran underwent a total left knee arthroplasty at a VAMC. Two days previously she signed a consent form that indicated that the known risks of such procedure included, among other things, pulmonary embolism. Her medical history at the time reflected that she was taking prescription HRT. Specifically, the discharge summary indicates that one of her medications at that time included estrogen replacement. Immediate post-operative notes indicate that there were no complications with the surgery. Following surgery, Warfarin was initiated on January 16, 2008. Treatment records indicate that HRT was not discontinued until January 24, 2008. Two days following surgery, while the Veteran was still hospitalized at VA, nursing notes dated January 18, 2008, indicate that she experienced symptoms of dizziness, clamminess, and being hot during therapy. Another physical therapy note also noted that she had difficulty initiating steps and needed moderate cueing, and had a blank stare. Another nursing note, also dated on January 18, 2008, indicated a temperature reading of 100.6 degrees. A nursing noted dated January 20, 2008, noted a temperature of 104 degrees. A note dated January 21, 2008, noted the Veteran's report that she had not walked since her surgery on January 16, 2008, although she had done some exercises. Later that day, she walked 100 feet and became short of breath with increased heart rate. Her temperature was 100.7 degrees and she was discharged home. Pharmacotherapy notes indicate that the Veteran was discharged on 0.5 mg Coumadin.

On January 22, 2008, the Veteran's home health nurse called the Veteran's VA nurse to report the Veteran's temperature. On January 23, 2008, the Veteran was readmitted to the VAMC with the chief complaint of dyspnea on exertion. Her medication list at that time included estradiol, 1 mg, and warfarin sodium, 2 mg. A CT angiogram, from January 23, 2008, showed bilateral pulmonary thromboemboli with a large pulmonary embolism in the right main pulmonary artery. Treatment notes show that the Veteran's estrogen therapy was discontinued on January 24, 2008, because she was no longer a candidate for such therapy.

Pursuant to the April 2015 remand, the Veteran was afforded a VA examination in June 2015, which affirmatively indicated that the Veteran's pulmonary embolism was due to the left knee arthroplasty conducted in January 2008. The examiner noted that pulmonary embolism is a risk of the surgery and that the Veteran was advised of the risk when she signed the consent form for the surgery. However, the June 2015 VA opinion was not obtained by a physician as directed in the April 2015 remand, instead a nurse practitioner provided the opinion and she did not address whether there was any negligence or carelessness on the part of VA when the treating physician/surgeon failed to address the Veteran's HRT prior to surgery (e.g. failed to instruct her to stop taking the medication prior to surgery, or postpone surgery until she had discontinued HRT for the recommended period), or take any other extra precautions against the incurrence of a pulmonary embolism as the Veteran was already at an increased risk for the same, or inform the Veteran that she was at an increased risk for pulmonary embolism, prior to surgery, due to her HRT.  

As such, the Board referred the matter to an IME for an opinion, and in January 2016, such opinion was provided. The IME noted the Veteran's medical history; however, indicated that he could not locate the July 2011 VA Form 9 or the records pertaining to the Veteran's inpatient stay after the knee replacement, including vital sign records.  Regardless, the IME opined that a reasonable physician would have started the Veteran on anticoagulation treatment post-operatively to reduce the inherent risk of blood clot and pulmonary embolism, which is consistent with the care provided in the Veteran's case. He further indicated that, in light of the low risk of pulmonary embolism, other studies suggesting the risk of clot is elevated only for the first year of HRT, and still other studies suggesting a benefit of HRT around the time of a knee replacement, he did not believe that a reasonable physician would be expected to cease HRT prior to a knee replacement. As such, the IME concluded that stopping HRT is not the standard of care intervention for reasonable physicians prior to a knee replacement. 

Furthermore, with regard to the Veteran's allegation that there was a failure to diagnose pulmonary embolism while she was an inpatient, the IME indicated that he could not find the inpatient records. Even so, with the limited facts he reviewed, he concluded that he was unable to identify signs of laboratory data that would have alerted a reasonable physician to the diagnosis of pulmonary embolism. However, as the IME did not provide a complete opinion because he could not locate the inpatient records and did not address whether the pulmonary embolism was a result of an event not reasonably foreseeable, the Board sought another IME opinion in June 2016 and such was obtained in September 2016.

In his September 2016 opinion, the IME noted in his response to whether it was as least as likely as not that the Veteran's pulmonary embolism was the result of carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment, that it was difficult to say with any definite medical opinion whether the Veteran should have been diagnosed with a pulmonary embolism prior to leaving the hospital. In support thereof, the IME noted that the symptoms described in the nursing notes, specifically clamminess and dizziness, were very nonspecific. The IME also noted that the Veteran was appropriately started on anticoagulation therapy after surgery and that he was unable to locate specific international normalized ratio for anticoagulant monitoring or laboratory values revealing if she was therapeutic on her warfarin level, which was often difficult the first couple of days after surgery and was not unusual. Nonetheless, the IME opined that whether the Veteran's pulmonary embolism was diagnosed the second or third day after surgery versus at home, her overall outcome would have been unchanged in this particular case as she would have been on anticoagulation therapy regardless. Furthermore, the IME noted that diagnosing pulmonary embolism one day earlier in the Veteran's particular situation would not have made any difference in her outcome, although certainly in some cases it would. 

Moreover, the IME opined that the Veteran's pulmonary embolism was not due to an event that was not reasonably foreseeable. Specifically, the IME explained that the blood clot the Veteran had after her surgery was certainly in the realm of possible expectations for complications and that she was appropriately treated after her surgery with physical therapy for mobilization, as well as anticoagulation. The IME further stated that, although she did sustain a pulmonary embolism, he thought her overall outcomes would be unaffected whether it was diagnosed at the end of her hospital stay or once she got home. Additionally, the IME noted that it was impossible to say with any medical certainly whether the Veteran had a pulmonary embolism in the hospital since it was only diagnosed after she came back upon CT scanning. However, while the September 2016 IME addressed the Veteran's contention that the failure to diagnose the initial signs of her pulmonary embolism as an inpatient recovering from her surgery led to her pulmonary embolism, the IME did not address her contention that the failure to properly treat her with respect to any specific instructions regarding HRT prior to her surgery led to her pulmonary embolism. Thus, the Board requested the IME provide an addendum opinion and such was obtained in December 2016. 

In his December 2016 addendum opinion, the IME opined that it was less likely than not that the Veteran's pulmonary embolism was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination. In support thereof, the IME noted that the Veteran was started on anticoagulation appropriately after surgery, as well as physical therapy. He further opined that the literature on HRT was not definite and that he felt that, if anticoagulation had not been started, that it would have been inappropriate given the Veteran's status on HRT. Furthermore, the IME stated that the failure to discontinue HRT did not demonstrate any carelessness, negligence, lack of proper skill, or error in judgment on the part of VA. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for pulmonary embolism, status post left knee arthroplasty. In this regard, the Board places great weight on the September 2016 and December 2016 IME opinions that concluded that the Veteran's pulmonary embolism as a result of her left knee arthroplasty was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or was the result of an event not reasonably foreseeable. The Board finds that such opinions clearly reflects consideration of the Veteran's medical records and provides a complete rationale supported by the evidence of record. Furthermore, the opinions offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez, supra; Stefl, supra. Therefore, the Board accords great probative weight to the September 2016 and December 2016 IME opinions. 

In her February 2017 response, the Veteran noted that she had some disputes in regard to the IME opinions that were provided. Specifically, the Veteran noted that the literature mentioned by both IMEs should not have been referenced since it referred to a 2015 study that had not been published and that was not available in 2008, when she had her left knee arthroplasty. However, only the January 2016 IME opinion referenced a 2015 study and the Board has not relied on such opinion to decide this claim. The Veteran also questioned what the September 2016 IME was referring to when he stated that "although certainly in some cases it would." However, the IME explained that, in the Veteran's particular case, diagnosing a pulmonary embolism one day earlier would not have made a difference in her outcome. Thus, the IME indicated that the exception did not apply to the Veteran's specific case and, as such, it was not necessary for him to further discuss it. The Veteran further argued that, if her outcome would have been the same regardless of her contentions, then why was she anticoagulated and why was a CT scan not suggested before she was discharged after her surgery. In this regard, in his December 2016 opinion, the IME stated that, if the Veteran had not been started on anticoagulation then it would have been inappropriate given her status on HRT. Furthermore, as mentioned previously, such IME also noted that, regardless of when the Veteran was diagnosed with pulmonary embolism, her outcome would have remained the same. Thus, whether a CT scan was conducted before she was originally discharged from surgery would not have changed her result.  

The Board has also considered the Veteran's lay statements asserting the improper care on the part of VA, to include that she incurred pulmonary embolism due to VA not having her discontinue HRT prior to her left knee arthroplasty, and for not diagnosing or treating her initial pulmonary embolism symptoms that were exhibited as an inpatient. However, the Board finds that, as a lay person, the Veteran is not competent to make a determination as to whether the proper standard of care was provided by VA medical personnel. In this regard, such an inquiry is medically complex in nature and there is no indication that the Veteran has the requisite training or knowledge to offer such an opinion. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Specifically, rendering an opinion as to whether the Veteran's pulmonary embolism is the result of VA treatment, or lack thereof, or was the result of an event not reasonably foreseeable requires an understanding of a complex medical process and/or understanding of the common practices and treatment standards in the medical community, as well as an ability to apply it in a specific case. Therefore, as the Veteran is not competent to render an opinion as to whether the VA failed to timely diagnose her pulmonary embolism or properly treat her, the Board accords such statements no probative weight. 

In sum, and while the Board is sympathetic to the circumstances which resulted from the Veteran's pulmonary embolism, the Board finds that the preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's pulmonary embolism. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for pulmonary embolism, status post left knee arthroplasty, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


